Supreme Court of Texas
                            ══════════
                             No. 21-0441
                            ══════════

CHG Hospital Bellaire, LLC; CHG Employee Holding, LLC; and
               CHG Hospital Houston, LLC,
                              Petitioners,

                                   v.

                           Seketa Johnson,
                              Respondent

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the First District of Texas
   ═══════════════════════════════════════

                            PER CURIAM

      Seketa Johnson was injured on the job and sued her employer for
negligence, gross negligence, and premises liability.     The employer
(CHG) filed a motion to compel arbitration, arguing that the parties had
mutually consented to an enforceable arbitration agreement. The trial
court denied the motion, and the court of appeals affirmed, holding that
Johnson’s sworn testimony that she did not recall electronically
acknowledging the arbitration agreement at issue created a fact
question as to its validity. ___ S.W.3d ___, 2021 WL 1537465, at *7 (Tex.
App.—Houston [1st Dist.] Apr. 20, 2021). After the court of appeals
issued its opinion, we decided Aerotek, Inc. v. Boyd, 624 S.W.3d 199 (Tex.
2021), a case involving substantially similar facts. CHG petitioned this
Court for review, and the parties agree that under Aerotek, Johnson
failed to raise a fact issue as to whether she consented to the arbitration
agreement.
      Accordingly, we grant CHG’s petition for review, and, without
hearing oral argument, we reverse the court of appeals’ judgment. TEX.
R. APP. P. 59.1. We remand the case to the court of appeals to consider
Johnson’s alternative, unaddressed argument that the trial court
properly denied CHG’s motion to compel arbitration because her claims
do not fall within the scope of the arbitration agreement. See TEX. R.
APP. P. 53.4; State v. $90,235 in U.S. Currency, 390 S.W.3d 289, 294
(Tex. 2013) (“[O]rdinarily a case will be remanded to the court of appeals
for further proceedings when we reverse the judgment of the appeals
court and the reversal necessitates consideration of issues raised in but
not addressed by that court.”).

OPINION DELIVERED: April 22, 2022




                                    2